Exhibit 10.63

PREPARED BY:  Jeffrey P. Matrullo, Esq.

RETURN TO:

 

Jeffrey P. Matrullo, Esq.

McCarter & English, LLP

185 Asylum Street

Hartford, Connecticut 06103

 

Attn: Jeffrey P. Matrullo, Esq.

OPEN-END CONSTRUCTION MORTGAGE DEED AND SECURITY AGREEMENT

THIS OPEN-END CONSTRUCTION MORTGAGE DEED AND SECURITY AGREEMENT (this
“Mortgage”) is made and executed the 29th day of March, 2018, by TRADEPORT
DEVELOPMENT VI, LLC, a Connecticut limited liability company (“Mortgagor”),
whose mailing address is 204 West Newberry Road, Bloomfield, Connecticut
06002-1308, to, in favor of and for the benefit of STATE FARM LIFE INSURANCE
COMPANY, an Illinois corporation (“State Farm”), whose mailing address is One
State Farm Plaza, Bloomington, Illinois 61710, and pertains to the real estate
(the “Real Estate”) described on Exhibit A attached hereto and made a part
hereof.

Article I.     RECITALS

1.1.     Construction Loan Agreement and Note.

Mortgagor has executed and delivered to State Farm a Promissory Note
(Construction Loan) (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Note”) of even date
herewith.  In the Note, Mortgagor promises to pay to the order of State Farm the
principal sum of Fourteen Million Two Hundred Eighty Seven Thousand Five Hundred
and 00/100 Dollars ($14,287,500.00) (the “Loan”), or so much thereof as shall be
advanced in accordance with the terms of the Construction Loan Agreement (the
“Loan Agreement”) between Mortgagor and State Farm of even date herewith. 

This Mortgage secures the Loan.  From the date hereof, the Loan shall be repaid
with interest thereon, in monthly installments as set forth in the Note, and the
entire unpaid principal balance and all accrued interest thereon shall be due
and payable as set forth in the Note.  The terms and provisions of the Note are
by this reference thereto incorporated herein and made a part hereof.

Mortgagor intends, and has agreed in the Loan Agreement to apply advances made
thereunder to pay for costs of improvements incurred after the date hereof in
the construction of an industrial building, all as described in the Loan
Agreement;

Capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Loan Agreement.





--------------------------------------------------------------------------------

 



1.2.    Indebtedness.

As used herein, the term “Indebtedness” means (a) the indebtedness evidenced by
the Note, including principal, interest and prepayment fee, if any; and (b) all
other sums which may at any time be due, owing or required to be paid under the
Note, this Mortgage and the other Loan Documents (as defined in Section 1.3
hereof) including, without limitation, sums owing from or required to be paid by
Mortgagor as a result of the breach or non-performance of any of the Obligations
(as defined in Article II hereof), regardless of whether Mortgagor is personally
liable for any such payment.

1.3.    Loan Documents.

In addition to this Mortgage, the Loan Agreement and the Note, there have been
executed and delivered to, and in favor of, State Farm certain other loan
documents (the Note, the Loan Agreement, this Mortgage and all other documents
and instruments, whether now or hereafter existing, which secure or guarantee
payment of the Note or are otherwise executed in connection with the Loan, as
the same may hereafter be amended, modified, supplemented or replaced from time
to time, are collectively referred to herein as the “Loan Documents”).  The Loan
Documents include, without limitation, a guaranty (the “Guaranty”) executed by
Griffin Industrial Realty, Inc. (the “Guarantor”) of even date herewith.

Article II.     THE GRANT

 

In order to secure (i) the payment of the Indebtedness; and (ii) the performance
of any of the terms, provisions, covenants, agreements, representations,
warranties, certifications and obligations contained herein or under the other
Loan Documents (collectively, the “Obligations”), regardless of whether
Mortgagor is personally liable for such performance and observance, and in
consideration of the sum of Ten and No/100 Dollars ($10.00) in hand paid by
State Farm to Mortgagor, the Recitals hereinabove stated in Article One and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Mortgagor hereby grants, bargains, sells, assigns,
warrants, releases, aliens, transfers, conveys and mortgages to State Farm and
its successors and assigns with MORTGAGE COVENANTS and upon STATUTORY CONDITION
the following rights, interests, claims and property (collectively, the “Secured
Property”):

(a)     all the Real Estate described in Exhibit A attached hereto and by this
reference incorporated herein and made a part hereof;

(b)     all buildings, structures and other improvements now or hereafter
constructed, erected, installed, placed or situated upon the Real Estate
(collectively, the “Improvements”);

(c)     all estate, claim, demand, right, title and interest of Mortgagor now
owned or hereafter acquired, including, without limitation, any after-acquired
title, franchise, license, remainder or reversion, in and to (i) any land or
vaults lying within the right-of-way of any street,

-2-

 

 

--------------------------------------------------------------------------------

 



avenue, way, passage, highway or alley, open or proposed, vacated or otherwise,
adjoining the Real Estate; (ii) any and all alleys, sidewalks, streets, avenues,
strips and gores of land adjacent, belonging or appertaining to the Real Estate
and Improvements; (iii) all rights of ingress and egress to and from the Real
Estate and all adjoining property; (iv) storm and sanitary sewer, water, gas,
electric, railway, telephone and all other utility services relating to the Real
Estate and Improvements; (v) all land use, zoning, developmental rights and
approvals, air rights, water, water rights, water stock, gas, oil, minerals,
coal and other substances of any kind or character underlying or relating to the
Real Estate or any part thereof; and (vi) each and all of the tenements,
hereditaments, easements, appurtenances, other rights, liberties, reservations,
allowances and privileges relating to the Real Estate or the Improvements or in
any way now or hereafter appertaining thereto, including homestead and any other
claim at law or in equity (collectively, the “Appurtenances”);

(d)     all leasehold estates and the right, title and interest of Mortgagor in,
to and under any and all leases, subleases, management agreements, arrangements,
concessions or agreements, written or oral, relating to the use and occupancy of
the Real Estate and Improvements or any portion thereof, now or hereafter
existing or entered into, including any Major Leases and Minor Leases, each as
defined in Section 3.18 hereof (each individually, a “Lease”; and collectively,
the “Leases”);

(e)     all rents, issues, profits, proceeds, income, revenues, royalties,
advantages, avails, claims against guarantors, security and other deposits
(whether in the form of cash, letters of credit or other forms), advance rentals
and any and all other payments or benefits now or hereafter derived, directly or
indirectly, from the Real Estate and Improvements, whether under the Leases or
otherwise (collectively, the “Rents”); subject, however, to the right, power and
authority (the “License”) granted Mortgagor in the Assignment of Rents and
Leases executed by Mortgagor to and in favor of State Farm of even date herewith
to collect and apply the Rents as provided therein;

(f)     all right, title and interest of Mortgagor in and to any and all
contracts, written or oral, express or implied, now existing or hereafter
entered into or arising, in any manner related to the improvement, use,
operation, sale, conversion or other disposition of any interest in the Secured
Property, including, without limitation, all options to purchase or lease the
Real Estate or Improvements or any portion thereof or interest therein, or any
other rights, interests or greater estates in the rights and properties
comprising the Secured Property, now owned or hereafter acquired by Mortgagor
(collectively, the “Contract Rights”);

(g)     all general intangibles of Mortgagor, including, without limitation,
goodwill, trademarks, trade names, option rights, permits, licenses, insurance
policies and proceeds therefrom, rights of action and books and records relating
to the Real Estate or Improvements (collectively, the “Intangible Personal
Property”);

(h)     all right, title and interest of Mortgagor in and to all fixtures,
equipment and tangible personal property of every kind, nature or description
attached or affixed to or situated upon or within the Real Estate or
Improvements, or both, provided the same are used, usable or intended to be used
for or in connection with any present or future use, occupation, operation,
maintenance, management or enjoyment of the Real Estate or Improvements
(collectively, the “Tangible Personal Property”);



-3-

 

 

--------------------------------------------------------------------------------

 



(i)     all proceeds of the conversion, voluntary or involuntary, of any of the
Secured Property into cash or other liquidated claims or that are otherwise
payable for injury to, or the taking or requisitioning of the Secured Property,
including all insurance and condemnation proceeds as provided in this Mortgage
(collectively, the “Proceeds”);

(j)     all Tax and Insurance Deposits (as defined in Section 3.3);

(k)     all of Mortgagor’s right, power or privilege to further hypothecate or
encumber all or any portion of the property, rights and interests described in
this Article Two as security for any debt or obligation, it being intended by
this provision to divest Mortgagor of the right, power and privilege to
hypothecate or encumber, or to grant a mortgage upon or security interest in any
of the property hypothecated in or encumbered by this Mortgage, as security for
the payment of any debt or performance of any obligation without State Farm’s
prior written consent (collectively, the “Right to Encumber”); and

(l)     all other property, rights, interests, estates or claims of every name,
kind, character or nature, both in law and in equity, which Mortgagor now has or
may hereafter acquire in the Real Estate and Improvements and all other
property, rights, interests, estates or claims of any name, kind, character or
nature or properties now owned or hereafter acquired in the other properties,
rights and interests comprising the Secured Property (collectively, the “Other
Rights and Interests”).

Mortgagor agrees that without the necessity of any further act of Mortgagor or
State Farm, the lien of and the security interest created in and by this
Mortgage shall automatically extend to and include any and all renewals,
replacements, substitutions, accessions, products or additions to and proceeds
of the Secured Property.

TO HAVE AND TO HOLD the Secured Property unto State Farm, its successors and
assigns, forever, free from all rights and benefits under and by virtue of any
homestead exemption laws or similar laws of the state or other jurisdiction in
which the Secured Property is located (the “State”) (which rights and benefits
are hereby expressly released and waived) for the uses and purposes herein set
forth.

MORTGAGOR hereby covenants with, and warrants to, State Farm and with any
successor by reason of foreclosure whether strict or by sale that at the
execution and delivery hereof, Mortgagor owns the Secured Property and has a
good and indefeasible estate therein in fee simple; that the Secured Property is
free from all encumbrances whatsoever (and any claim of any other Person (as
defined below) thereto) other than those encumbrances expressly permitted by
State Farm in writing (or as set forth in a title insurance policy issued to
State Farm insuring this Mortgage) (collectively, the “Permitted Encumbrances”);
that Mortgagor has good and lawful right to sell, convey, mortgage and encumber
the Secured Property; and that Mortgagor and its successors and assigns shall
forever warrant and defend the title to the Secured Property against all claims
and demands whatsoever.  As used herein, “Person” means any natural person,
corporation, limited liability company, partnership, firm, association,
government, governmental agency or any other entity, whether acting in an
individual, fiduciary or other capacity.



-4-

 

 

--------------------------------------------------------------------------------

 



PROVIDED, HOWEVER, that if and when Mortgagor has paid all of the Indebtedness
and has strictly performed and observed all of the agreements, terms,
conditions, provisions and warranties contained in this Mortgage and in all of
the other Loan Documents, the estate, right, title and interest of State Farm in
and to the Secured Property shall cease and shall be released at the cost of
Mortgagor, but otherwise shall remain in full force and effect.

Article III.     GENERAL AGREEMENTS

 

To protect the security of this Mortgage, Mortgagor further covenants and agrees
as follows:

3.1.     Recitals.

The recitals set forth above are true and correct and are material provisions of
this Mortgage.

3.2.     Payment of Indebtedness.

Mortgagor shall pay promptly the Indebtedness at the times and in the manner
provided in the Loan Documents.  All such sums payable by Mortgagor shall be
paid without demand, counterclaim, offset, deduction or defense.  Mortgagor
hereby waives all rights now or hereafter conferred by statute or otherwise to
any such demand, counterclaim, offset, deduction or defense.

3.3.     Other Payments.

(a)     In addition to the monthly installment payments required by the Note,
Mortgagor shall pay to State Farm (or its designee) the following sums on a
monthly basis until the Indebtedness is fully paid (collectively, the “Tax and
Insurance Deposits”):

(i)     a sum equal to one-twelfth (1/12th) of the annual Taxes (as defined in
Section 3.5) next due on the Secured Property, all as estimated by State Farm
(the “Tax Deposits”); and

(ii)     a sum equal to one-twelfth (1/12th) of the annual premium or premiums
next payable for the insurance herein required to be maintained on or with
respect to the Secured Property (the “Insurance Deposits”).

(b)     Should the total Tax and Insurance Deposits on hand not be sufficient to
pay all of the Taxes and insurance premiums, together with all penalties and
interest thereon, when the same become due and payable, Mortgagor shall pay to
State Farm promptly on demand any amount necessary to make up the
deficiency.  If the total of such Tax and Insurance Deposits exceeds the amount
required to pay the Taxes and insurance premiums, such excess shall be credited
on subsequent payments to be made for such items.

(c)     All such Tax and Insurance Deposits:



-5-

 

 

--------------------------------------------------------------------------------

 



(i)     shall be held by State Farm or a depository designated by State Farm
with no obligation to segregate such payments and without any obligation arising
for the payment of any interest thereon;

(ii)     shall be applied by State Farm for the purposes for which made (as
herein provided) subject, however, to the security interest granted State Farm
therein pursuant to Article Two; and

(iii)     shall not be subject to the direction or control of Mortgagor.

(d)     Provided that no Event of Default (as defined in Section 4.1) exists and
there are sufficient funds in the Tax and Insurance Deposits, State Farm agrees
to make the payment of the Taxes or insurance premiums with reasonable
promptness following its receipt of appropriate tax and/or insurance bills
therefor, or, alternatively, upon presentation by Mortgagor of receipted (i.e.
paid) tax and/or insurance bills therefor, State Farm shall reimburse Mortgagor
for such Taxes and insurance premium payments made by Mortgagor.

(e)     Upon the occurrence of an Event of Default, State Farm may, at its
option, without being required to do so, apply any Tax and Insurance Deposits on
hand to the payment of any of the Indebtedness, in such order and manner as
State Farm may elect.  When the Indebtedness has been fully paid, any remaining
Tax and Insurance Deposits shall be paid to Mortgagor.

Notwithstanding the preceding, State Farm has agreed to waive the requirement to
pay to State Farm the Tax and Insurance Deposits during the Construction Loan
Period (as defined in the Loan Agreement) so long as all rebalancing
requirements in the Loan Agreement are met and there does not exist an Event of
Default under any of the Loan Documents. In addition, upon Conversion (as
defined in the Loan Agreement), State Farm will agree to waive the requirement
to pay to State Farm the Tax and Insurance Deposits from and after the
Conversion Date, subject to, and in accordance with the terms of State Farm’s
tax and insurance escrow waiver letter (in the form attached as Exhibit M to the
Loan Agreement) to be entered into between State Farm and Mortgagor at
Conversion.

 

3.4.     Maintenance, Repair, Restoration, Prior Liens, Parking.

Mortgagor shall and hereby agrees to:

(a)     promptly repair, restore, replace or rebuild any portion of the
Improvements which may become damaged or destroyed, provided the proceeds of
insurance are made available to Mortgagor pursuant to Section 3.10 hereof, with
all replacements being at least equal in quality and condition as existed prior
thereto, free from any security interest therein, encumbrances thereon or
reservation of title thereto;

(b)     keep the Improvements in good condition and repair, without waste and
free from mechanics’, materialmen’s or similar or other liens or claims of lien;

(c)     complete, within a reasonable time, any Improvements now or hereafter in
the process of construction upon the Real Estate;



-6-

 

 

--------------------------------------------------------------------------------

 



(d)     comply with all statutes, rules, regulations, orders, decrees and other
requirements of any governmental body, whether federal, state or local, having
jurisdiction over the Secured Property and the use thereof and observe and
comply with any conditions and requirements necessary to preserve and extend any
and all rights, licenses, permits (including without limitation zoning
variances, special exceptions and nonconforming uses), privileges, franchises
and concessions that are applicable to the Secured Property or its use and
occupancy;

(e)     make no material alterations in or to the Improvements, except as
required in subsection (d) hereof or otherwise with the prior written consent of
State Farm (which consent shall not be unreasonably withheld or delayed provided
such alterations or Improvements do not adversely impact the value of the
Secured Property) and in conformity with all applicable laws; provided, however,
without the consent of State Farm (i) upon written notice to State Farm,
Mortgagor (or its tenants) may make such alterations required by or expressly
permitted by tenant to be made without the consent of Landlord under the terms
of any Major Lease  or Minor Lease provided that State Farm has previously
reviewed and approved such Major Lease or Minor Lease (“Approved Lease
Alterations”), provided, however, Mortgagor shall not be required to deliver
written notice to State Farm if such Approved Lease Alterations will cost less
than $100,000 and will not involve a building (as opposed to tenant space) being
expanded or contracted; and (ii) without written notice to State Farm, Mortgagor
(or its tenants) may make (x) structural alterations or structural repairs
costing less than $100,000 in the aggregate in any one year and each year so
long as the Ford Major Lease (as defined in the Loan Agreement) or any other
Major Lease shall exist, or (y) non-structural alterations or non-structural
repairs provided such alterations or repairs do not adversely impact the value
of the Secured Property;

(f)     not suffer nor permit any change in the general nature of the occupancy
of the Improvements without the prior written consent of State Farm;

(g)     pay when due all operating costs of the Improvements;

(h)     not initiate nor consent in any zoning reclassification with respect to
the Secured Property without the prior written consent of State Farm;

(i)     provide, improve, grade, surface and thereafter maintain, clean, repair
and adequately light all parking areas upon the Real Estate, such parking areas
being of sufficient size to accommodate the greater of the amount of
standard-size vehicles required (i) by law, ordinance or regulation; or (ii) by
the terms of any Leases, together with any sidewalks, aisles, streets, driveways
and sidewalk cuts and sufficient paved areas for ingress, egress and
rights-of-way to and from the adjacent thoroughfares necessary or desirable for
the use thereof; and

(j)     forever warrant and defend its title to the Secured Property and the
validity, enforceability and priority (which priority is subject to the
Permitted Encumbrances) of the lien and security interests granted in and by
this Mortgage and the other Loan Documents against the claims and demands of all
Persons.



-7-

 

 

--------------------------------------------------------------------------------

 



3.5.     Property Taxes and Contest of Liens.

Notwithstanding the Tax and Insurance Deposits required by Section 3.3 hereof,
Mortgagor shall be responsible for the payment, before delinquency and before
any penalty attaches, of all real estate and personal property taxes and
assessments (general or special), water charges, sewer charges and any other
charges, fees, taxes, claims, levies, charges, expenses, liens and assessments,
ordinary or extraordinary, governmental or nongovernmental, statutory or
otherwise, that may be levied, assessed or asserted against the Secured Property
or any part thereof or interest therein (collectively,
“Taxes”).  Notwithstanding anything contained herein to the contrary, Mortgagor
may, in good faith and with reasonable diligence, contest the validity or amount
of any Taxes as well as any mechanics’, materialmen’s or other liens or claims
of lien upon the Secured Property (collectively, the  “Contested Liens”),
provided that:

(a)     such contest shall have the effect of preventing the collection of the
Contested Liens and the sale or forfeiture of the Secured Property or any part
thereof or interest therein to satisfy the same; and

(b)     Mortgagor shall first notify State Farm in writing of the intention of
Mortgagor to contest the same before any Contested Liens have been increased by
any interest, penalties or costs.

3.6.     Tax and Lien Payments by State Farm.

(a)     Upon the failure of Mortgagor to pay the Tax Deposits as required in
Section 3.3 or, in the event said payments are waived by State Farm, to pay the
Taxes required to be paid in Section 3.5 above (unless Mortgagor is contesting
the Taxes as provided in Section 3.5 above), State Farm is authorized, in its
sole discretion, to make any payment of Taxes in accordance with any tax bill or
statement from the appropriate public office without inquiry into the accuracy
or validity of any Taxes, sales, forfeiture of title or claim relating thereto.

(b)     State Farm is also authorized, in the place and stead of Mortgagor, to
make any payment relating to any apparent or threatened adverse title, lien,
claim of lien, encumbrance, claim, charge or payment otherwise relating to any
other purpose but not enumerated in this Section, whenever, in State Farm’s
judgment and discretion, such payment seems necessary to protect the full
security intended to be created by this Mortgage.

(c)     All such payments authorized by this Section 3.6 that are not promptly
reimbursed by Mortgagor shall constitute additional Indebtedness and shall be
immediately due and payable by Mortgagor to State Farm upon demand with interest
at the Default Rate (as defined in the Note) from the date of such payment.

3.7.     Insurance.

Mortgagor shall insure and keep insured the Secured Property and each and every
part thereof against such perils and hazards in accordance with the requirements
set forth in the Loan Agreement.



-8-

 

 

--------------------------------------------------------------------------------

 



3.8.     Insurance Premium Payment by State Farm, Use of Proceeds.

(a)     In the event Mortgagor fails to make the Insurance Deposits as required
by Section 3.3, or if such Insurance Deposits have been waived, upon State
Farm’s receipt of written notice (i) of an unpaid insurance premium; (ii) of a
termination or cancellation of any required insurance policy; or (iii) that a
required insurance policy is not to be renewed and Mortgagor fails to provide
replacement coverage at least fifteen (15) days prior to the termination of
existing coverage, State Farm may, at its option, procure and substitute another
policy of insurance in the amount required pursuant to the foregoing terms of
this Mortgage with such companies as State Farm may select, the cost of which
shall be paid by Mortgagor upon demand should the amount available from the
Insurance Deposits be insufficient to pay the premium therefor.  All sums paid
by State Farm in procuring said insurance that are not promptly reimbursed by
Mortgagor shall be additional Indebtedness and shall be immediately due and
payable without notice, with interest thereon at the Default Rate from the date
of such payment.

(b)     In the event of any damage to or destruction of the Improvements or any
part thereof, Mortgagor shall promptly notify State Farm and take such action
necessary to preserve the undamaged portion of the Improvements.  If at the time
of such damage and destruction,

(i)     no Event of Default is in existence and no event shall have occurred as
of such date which, with the passage of time, the giving of notice or both,
would constitute an Event of Default;

(ii)     the damage is such that it can be reasonably repaired within the time
provided in the Leases so as to preclude a material reduction in the rental
income from the Secured Property (after application of any rental insurance
proceeds), or Mortgagor obtains written commitments in form and substance
reasonably satisfactory to State Farm from tenants to lease space, upon
completion of repairs, in the Secured Property at aggregate rentals equal to or
exceeding the debt service of the Loan and the general operating expenses of the
Secured Property;

(iii)     the Proceeds are less than the outstanding Indebtedness under the
Loan;

(iv)     the casualty insurer has not denied liability for payment of Proceeds
as a result of any act, neglect, use or occupancy of the Secured Property by
Mortgagor or any tenant of the Secured Property;

(v)     the Real Estate and/or Improvements can be restored to the condition at
least equal to the condition in which they existed at the closing of the Loan
(with any post-closing improvements included in such Restoration (as defined in
this Section 3.8)); and

(vi)     if required by State Farm, a satisfactory report addressed to State
Farm from an environmental engineer or other qualified professional satisfactory
to State Farm certifies that no adverse environmental impact to the Secured
Property has resulted from the casualty;



-9-

 

 

--------------------------------------------------------------------------------

 



then, any Proceeds paid to State Farm in connection with such damage or
destruction, after deducting therefrom any expenses, including without
limitation reasonable attorneys’ fees, incurred by State Farm in protecting the
undamaged portion of the Improvements and in the collection of the Proceeds (the
“Collection Expenses”), shall be applied by State Farm to the cost of restoring,
repairing, replacing or rebuilding (herein generally called “Restoration”) the
Real Estate and/or Improvements or any part thereof as set forth in Section
3.10.  Otherwise, in State Farm’s sole discretion, all Proceeds, less Collection
Expenses, shall be applied: (A) to the installments of the Indebtedness in the
inverse order of their maturity; or (B) to the cost of Restoration as set forth
in Section 3.10 hereof.

(c)     If State Farm applies the Proceeds to the installments of the
Indebtedness in the inverse order of their maturity, and provided no Event of
Default is in existence and no event shall have occurred as of such date which,
with the passage of time, the giving of notice or both, would constitute an
Event of Default, no premium or fee shall be payable in connection with any
prepayment of the Indebtedness from the Proceeds. In addition, if the Proceeds
are applied to the Indebtedness pursuant to the preceding sentence, and provided
no Event of Default is in existence and no event shall have occurred as of the
date of prepayment of the remaining Indebtedness in full which, with the passage
of time, the giving of notice or both, would constitute an Event of Default,
Mortgagor may, at its option, pay the remaining Indebtedness in full (but not in
part) without a premium or fee at any time within one hundred eighty (180) days
after the date of such application.

3.9.     Condemnation.

(a)     Mortgagor shall give State Farm prompt notice of any proceedings,
instituted or threatened, seeking condemnation or taking by eminent domain or
any like process (a “Taking”) of all or any part of the Real Estate or
Improvements including any easement thereon or appurtenance thereto (including
severance of, consequential damage to or change in grade of streets) and shall
deliver to State Farm copies of any and all papers served in connection with any
such proceeding.

(b)     Mortgagor hereby assigns, transfers and sets over unto State Farm the
entire Proceeds of any and all awards resulting from any Taking.  State Farm is
hereby authorized to collect and receive from the condemnation authorities the
entire Proceeds and is further authorized to give appropriate receipts and
acquittances therefor.

(c)     In the event of any such Taking, any and all such Proceeds shall be
applied, after deducting therefrom any Collection Expenses, in State Farm’s sole
discretion but subject to the further terms of this Section 3.9, to: (i) the
installments of the Indebtedness in the inverse order of their maturity; or (ii)
the cost of Restoration pursuant to Section 3.10 hereof.

(d)     If (i) the Proceeds of any Taking exceed the greater of (A) $500,000; or
(B) 5% of the then value of the Secured Property (as determined by an M.A.I.
Appraisal obtained by State Farm at the cost and expense of Mortgagor) but are
less than the outstanding Indebtedness under the Loan as of the date of such
Taking and are received at least two years prior to the Maturity Date; (ii) the
requirements stated in Sections 3.8(b)(i), (ii) and (v) above are satisfied; and
(iii) in State Farm’s reasonable judgment, the remainder of the Secured Property
can be operated (A) as

-10-

 

 

--------------------------------------------------------------------------------

 



an economically viable project at substantially the same level of operations
which existed immediately prior to the Taking; and (B) at the functional
equivalent of its condition (considering, without limitation, the effect of the
Taking on the remaining leasable area, parking and access) prior to the Taking
(the “Viability Requirements”); then, such Proceeds, after deducting therefrom
the Collection Expenses, shall be applied to the cost of Restoration pursuant to
Section 3.10 hereof.

(e)     If (i) the Proceeds of any Taking do not exceed the greater of (A)
$500,000; or (B) 5% of the then value of the Secured Property (as determined by
an M.A.I. Appraisal obtained by State Farm at the cost and expense of
Mortgagor); (ii) no Event of Default is in existence on the date of such Taking
and no event shall have occurred as of such date which, with the passage of
time, the giving of notice or both, would constitute an Event of Default; and
(iii) the Viability Requirements are met; then, such Proceeds, after deducting
therefrom the Collection Expenses, shall be applied to the cost of Restoration
pursuant to Section 3.10 hereof.

(f)     If State Farm applies the Proceeds to the installments of the
Indebtedness in the inverse order of maturity, and provided no Event of Default
is in existence and no event shall have occurred as of such date which, with the
passage of time, the giving of notice or both, would constitute an Event of
Default, no premium or fee shall be payable in connection with any prepayment of
the Indebtedness from the Proceeds.  In addition, if the Proceeds are applied to
the Indebtedness because State Farm has determined that the Viability
Requirements have not been satisfied, and provided no Event of Default is in
existence and no event shall have occurred as of the date of prepayment of the
remaining Indebtedness in full which, with the passage of time, the giving of
notice or both, would constitute an Event of Default, Mortgagor may, at its
option, pay the remaining Indebtedness in full (but not in part) without a
premium or fee at any time within one hundred eighty (180) days after the date
of such application.

(g)     Notwithstanding anything contained herein to the contrary, in the event
that the Taking is, in State Farm’s determination, of such a nature that the
Real Estate and the Improvements will not require Restoration, all Proceeds,
after deducting therefrom the Collection Expenses, shall be applied in State
Farm’s sole discretion to installments of Indebtedness in the inverse order of
their maturity, and provided no Event of Default is in existence and no event
shall have occurred as of such date which, with the passage of time, the giving
of notice or both, would constitute an Event of Default, no premium or fee shall
be payable in connection with any prepayment of the Indebtedness from the
Proceeds.

3.10.     Restoration Using Proceeds.

(a)     In the event State Farm elects (or is required hereby) to make any
Proceeds available for Restoration, Mortgagor shall complete, in form and with
supporting documentation reasonably required by State Farm, an estimate of the
cost to repair or to restore the Real Estate and Improvements to the condition
at least equal to the condition in which they existed prior to such damage,
destruction or Taking, free from any security interest in, lien or encumbrance
on, or reservation of title to, such Real Estate and Improvements.

(b)     The Proceeds and, if applicable, other amounts payable by Mortgagor to
State Farm necessary to complete Restoration shall be held by State Farm or if
State Farm so desires, a disbursing agent selected by State Farm.  Said Proceeds
may be invested using Mortgagor’s

-11-

 

 

--------------------------------------------------------------------------------

 



taxpayer identification number in an interest bearing account mutually
acceptable to Mortgagor and State Farm.  The costs and expenses of administering
disbursements shall be paid by Mortgagor.  In the event the amount of the
Proceeds are insufficient to cover the cost of Restoration, Mortgagor shall pay
to State Farm upon demand the cost of Restoration in excess of the Proceeds,
such excess to be held by State Farm with the Proceeds.

(c)     Subject to State Farm’s right to limit the number of disbursements, the
Proceeds shall be disbursed from time to time upon State Farm’s receipt of
architect’s certificates, waivers or subordinations of lien, contractor’s sworn
statements and such other evidence as State Farm or any disbursing agent may
reasonably require to verify the cost and fact of the completion of the work
included in said disbursement.  Under no circumstances shall any portion of the
Proceeds be released until State Farm has been reasonably assured that the
Proceeds remaining after the requested disbursement will be sufficient to
complete Restoration.  No payment of Proceeds made prior to the final completion
of Restoration shall exceed ninety percent (90%) of the value of the work
performed from time to time.  Any Proceeds remaining after Restoration shall be
applied against the installments of Indebtedness in the inverse order of their
maturity without any prepayment premium or fee (provided an Event of Default
shall not then exist).

3.11.     Restrictions on Transfer.

(a)     Without the prior written consent of State Farm:

(i)     Mortgagor shall not create, effect, contract for, commit or consent to,
nor shall Mortgagor suffer or permit, any sale, conveyance, transfer,
assignment, collateral assignment, lien, pledge, mortgage, security interest or
other hypothecation, encumbrance or alienation (or any agreement to do any of
the foregoing) (the foregoing being herein collectively, called a “Transfer”) of
the Secured Property, or any interest therein or title thereto (excepting,
however, the sale or other disposition of Collateral (as defined in Section 6.1)
no longer useful in connection with the operation of the Secured Property
(“Obsolete Collateral”); provided, however, that prior to the sale or other
disposition of Obsolete Collateral, such Obsolete Collateral shall have been
replaced by Collateral of at least equal value and utility which is subject to
the first and prior lien of this Mortgage, and further provided that nothing
herein shall affect Mortgagor’s rights with respect to Contested Liens;

(ii)     Mortgagor shall not fail to pay when the same shall become due all
lawful claims and demands of mechanics, materialmen, laborers and others which,
if unpaid, might result in or permit the creation of a lien on the Real Estate
or Improvements or on the Rents arising therefrom except as permitted under
Section 3.5 hereof;

(iii)     [Reserved];

(iv)     if Mortgagor is a corporation or limited liability company, any
shareholder of such corporation or member of such limited liability company
shall not Transfer any such shareholder’s shares of such corporation or member’s

-12-

 

 

--------------------------------------------------------------------------------

 



membership interest in such limited liability company (provided, however, that
if such corporation is a corporation whose stock is publicly traded on a
national securities exchange or on the “Over The Counter” market, this
subsection (iv) shall be inapplicable), it being specifically agreed that any
such shareholder or member may not obtain mezzanine financing secured by such
shareholder’s shares or member’s membership interest or otherwise;

(v)     if Mortgagor is a partnership or joint venture, any general partner of
such partnership or joint venturer of such joint venture shall not Transfer any
such general partner’s interest in such partnership or joint venturer’s interest
in such joint venture, it being specifically agreed that any such general
partner or joint venturer may not obtain mezzanine financing secured by such
partner’s partnership interest or joint venturer’s joint venture interest or
otherwise; or

(vi)     there shall not be any change in control (by way of Transfers of stock
ownership, membership interests, partnership interests or otherwise) in any
corporation, limited liability company or partnership constituting or included
within Mortgagor which directly or indirectly controls any corporation, limited
liability company or partnership constituting or included within Mortgagor that
results in a change in the identity of the Person(s) in control of such entity.

(b)     The foregoing provisions of this Section 3.11 shall not apply (i) to
liens securing the Indebtedness; or (ii) to the lien of current Taxes not yet
delinquent.  The provisions of this Section 3.11 shall be operative with respect
to, and shall be binding upon, any Person who, in accordance with the terms
hereof or otherwise, shall acquire any part of or interest in or encumbrance
upon the Secured Property, or such beneficial interest (whether stock,
membership interest, partnership or joint venture interest or other beneficial
interest) in Mortgagor.  Any waiver by State Farm of the provisions of this
Section 3.11 must be in writing and shall not be deemed to be a waiver of the
right of State Farm in the future to insist upon strict compliance with the
provisions of this Section 3.11.

(c)     Upon the Transfer, without the prior written consent of State Farm, of
(i) all or any part of the Secured Property; or (ii) any beneficial interest in
Mortgagor if such Transfer is prohibited by Section 3.11 above, State Farm may,
at its option, declare all of the sums secured by this Mortgage to be
immediately due and payable.

(d)     Notwithstanding anything contained herein to the contrary, prior written
consent shall not be required for any Transfer of an interest in Mortgagor by
any partner, member shareholder or beneficiary, as applicable, of Mortgagor
where such Transfer: (i) results from death; (ii) is a Transfer made among the
present partners, members, shareholders or beneficiaries, as applicable; or
(iii) is made to immediate family members (spouses and children) or family
trusts solely for the benefit of such family members for estate planning
purposes.  Any such Transfer shall be subject to the following conditions:

(i)     Except for death, thirty (30) days prior written notice of such proposed
Transfer shall be delivered to State Farm, together with (A) a description of
the proposed sale or Transfer, including a description of the nature and
amount(s) of

-13-

 

 

--------------------------------------------------------------------------------

 



beneficial ownership interests proposed to be sold or transferred and a
description of who owns the remainder not being transferred; (B) documentation
related to the proposed transferee as required by State Farm in its sole and
absolute discretion including, without limitation, organizational documents,
certificates of existence and final ownership allocations; (C) copies of the
Transfer documents pursuant to which the proposed Transfer is to be effected;
and (D) any additional information reasonably requested by State Farm regarding
the proposed Transfer and/or transferee;

(ii)     Any such proposed sale or Transfer shall not be permitted to any Person
who or which on the date of the proposed Transfer is in a bankruptcy,
insolvency, reorganization or any other similar court or administrative
proceeding;

(iii)     No Event of Default shall be in existence under any of the Loan
Documents on the date of such proposed sale or Transfer and no event shall have
occurred or be in existence as of such date which, with the passage of time, the
giving of notice or both, would constitute an Event of Default under any of the
Loan Documents;

(iv)     Any such sale or Transfer, if and when consummated, shall not release
any Person from any liability or obligation to which it is otherwise liable or
obligated, if any, under the terms of the Loan Documents;

(v)     Mortgagor shall pay all of State Farm’s expenses relating to the review
and/or preparation of any documentation related to the proposed Transfer,
including, without limitation, the fees and expenses of State Farm’s outside
counsel; and

(vi)     After any such Transfer, Griffin Industrial Realty, Inc. must continue
to maintain at least a one hundred percent (100%) direct or indirect ownership
and controlling interest in Mortgagor.

(e)     As used in Section 3.11(d) above and if Mortgagor is comprised of more
than one entity, a “Transfer of an interest in Mortgagor” shall also include a
Transfer of undivided interests in the Secured Property to other entities
comprising Mortgagor, subject to the same qualifications and limitations, and
satisfaction of the same requirements, set forth in Section 3.11(d) with respect
to Transfers of beneficial interests in entities.

3.12.     State Farm’s Dealings with Transferee.

In the event State Farm gives its written consent to a sale or Transfer of all
or any part of the Secured Property, whether by operation of law, voluntarily or
otherwise, State Farm shall be authorized and empowered to deal with the Person
to whom the Secured Property or any part thereof shall have been transferred
with regard to the Secured Property, the Indebtedness and any of the terms or
conditions of this Mortgage as fully and to the same extent as it might with the
original Mortgagor, without in any way releasing or discharging the original
Mortgagor from any

-14-

 

 

--------------------------------------------------------------------------------

 



of its covenants under this Mortgage and without waiving State Farm’s right of
acceleration of the maturity of the Indebtedness as provided in this Mortgage or
the Note.

3.13.     Change in Tax Laws.

In the event of any change in, or change in the interpretation of, any
applicable law regarding (a) the taxation of mortgages, deeds of trust or other
security instruments or the debts secured thereby; or (b) the manner in which
such taxes are collected, which change adversely affects State Farm, this
Mortgage or any other Loan Document or the Indebtedness, Mortgagor shall
promptly pay any such tax and otherwise compensate State Farm to the extent of
such detriment; provided, however, that if Mortgagor fails to make such payment
or if any such law prohibits Mortgagor from making such payment or would
penalize State Farm in the event of such payment, State Farm may elect, by
notice in writing given to Mortgagor, to declare all of the Indebtedness secured
hereby to be and become due and payable, without any prepayment premium or fee,
within sixty (60) days from the giving of such notice.

3.14.     Inspection of Secured Property.

Subject to the rights of tenants under the Leases pursuant to the Leases,
Mortgagor hereby grants to State Farm, its agents, employees, consultants and
contractors the right to enter upon the Secured Property upon reasonable prior
notice (except in the case of emergencies) for the purpose of making any and all
inspections, reports, tests, inquiries and reviews as State Farm (in its sole
and absolute discretion) deems necessary to assess the then current condition of
the Secured Property or for the purpose of performing any other acts which State
Farm is authorized to perform under this Mortgage or under the Environmental
Indemnification Agreement executed by Mortgagor and Guarantor (if applicable) in
connection with the Loan (the “Environmental Indemnification
Agreement”).  Mortgagor will cooperate with State Farm to facilitate each such
entry and the accomplishment of such purposes.

3.15.     Operating and Financial Statements. 

Mortgagor shall deliver or cause to be delivered the following documents to
State Farm:

(a)     Within 45 days after the end of each six-month period in each fiscal
year of Mortgagor during the term of the Loan (whether such fiscal year is a
calendar year or otherwise), (i) semi-annual operating statements showing all
elements of income and expense of the Secured Property dated as of the last day
of such period; and (ii) a current rent roll for the Secured Property, which
shall include gross sales of each tenant, if any, paying percentage rental;

(b)     Within 120 days after the end of each fiscal year of Mortgagor and any
Guarantor, annual financial statements (consisting of a balance sheet and an
income and expense statement) for Mortgagor and such Guarantor;

(c)     Within 120 days after the end of each fiscal year of Mortgagor, annual
financial statements (consisting of a balance sheet and an income and expense
statement) for any tenant under a Lease (to the extent Mortgagor receives same
from such tenant) that provides that such

-15-

 

 

--------------------------------------------------------------------------------

 



tenant may self-insure on any insurance otherwise required to be obtained by
Mortgagor under this Mortgage;

(d)     Promptly after receipt thereof, any financial statements received by
Mortgagor from any tenant under a Major Lease;

(e)     Such other financial statements as are required by the Loan Agreement;
and

(f)     Promptly after request therefor, such other information (financial or
otherwise) concerning the Secured Property, Mortgagor or Guarantor, or its or
their constituent entities, as State Farm may reasonably request.

All such financial statements and information shall be prepared in accordance
with generally accepted accounting principles consistently applied, shall
otherwise be satisfactory to State Farm and shall be certified by an authorized
person, member, partner or officer of Mortgagor or Guarantor, as applicable,
approved by State Farm, which approval shall not be unreasonably withheld.

 

State Farm and its representatives shall have the right, at all reasonable times
and upon reasonable notice, to examine and make copies of Mortgagor’s plans,
books, records, income tax returns and all supporting data concerning Mortgagor
or the Secured Property. Mortgagor will assist State Farm and its
representatives in conducting any such examination.

3.16.     Declaration of Subordination.

At the option of State Farm, this Mortgage shall become subject and subordinate,
in whole or in part (but not with respect to priority of entitlement to
insurance proceeds or any Award) to any and all Leases of all or any part of the
Secured Property upon the execution by State Farm and recording thereof, at any
time hereafter and in the appropriate official records of the municipality
wherein the Real Estate is situated, of a unilateral declaration to that effect.

3.17.     Usury.

State Farm intends that Mortgagor shall not be required to pay, and State Farm
shall not be entitled to receive or collect, interest in excess of the maximum
legal rate permitted under applicable usury laws.  In the event State Farm or
any court determines that any charge, fee or interest paid or agreed to be paid
in connection with the Loan may, under applicable usury laws, cause the interest
rate on the Loan to exceed the maximum rate permitted by law, such charges, fees
or interest shall be reduced to the maximum rate permitted by law and any
amounts actually paid in excess of such maximum rate permitted by law shall, at
State Farm’s option, be applied by State Farm to reduce the outstanding
principal balance of the Loan or repaid by State Farm directly to Mortgagor.

3.18.     Lease Obligations.

(a)     As further security for the payment of the Indebtedness, Mortgagor has,
pursuant to this Mortgage and by separate Assignment of Rents and Leases of even
date herewith, sold, transferred and assigned to State Farm, its successors and
assigns, all of Mortgagor’s right, title and interest, as landlord, in, to and
under the Leases.



-16-

 

 

--------------------------------------------------------------------------------

 



(b)     The following definitions shall be applicable to all Leases of the
Secured Property now or hereafter existing:

(i)     “Major Leases”: Leases approved by State Farm in the Project (as defined
in the Loan Agreement) that demise 234,000 square feet or more and have a lease
term of at least twelve (12) years and six (6) months (with no termination
options during such term), together with all extensions, renewals, amendments,
modifications, replacements and substitutions therefor; provided, however, a
replacement or substitution for a Major Lease shall in turn be deemed a “Major
Lease” only if such replacement or substitution demises 234,000 square feet or
more and has a lease term of at least twelve (12) years and six (6) months (with
no termination options during such term).  As of the date hereof, the following
Leases constitute Major Leases:

 

 

 

 

Name of Tenant

Date of Lease

Total Square Footage

 

Ford Motor Company

October 18, 2017

234,000

 

 

 

 

(ii)     “Minor Leases”: Leases that are not Major Leases; provided, however, if
any Minor Lease, after modification, meets the definition of a Major Lease, such
Minor Lease shall thereupon become a Major Lease.

(c)     State Farm shall have the right to impose a Servicing Fee (as defined in
Section 7.15 hereof) in connection with the review of any documentation
submitted for State Farm’s approval hereunder.  Mortgagor shall also be
responsible for the payment of all fees and expenses of State Farm’s outside
counsel in the event State Farm, in its sole discretion, shall determine that
the assistance of outside counsel is necessary or appropriate.

(d)     Mortgagor covenants and agrees to keep, observe and perform and to
require all tenants of the Secured Property to keep, observe and perform all the
covenants, agreements and provisions of any present or future Leases of the
Secured Property on their respective parts to be kept, observed and
performed.  If Mortgagor shall neglect or refuse to so perform or fail to
require such tenants to so perform, State Farm may, at its option, itself
perform and comply or require performance or compliance by such tenants with any
such Lease covenants, agreements and provisions.  Any sums expended by State
Farm in performance of or compliance with such Leases or in enforcing
performance of or compliance with such Leases by the tenants, including costs
and expenses and reasonable attorneys’ fees, shall be paid to State Farm by
Mortgagor upon demand with interest thereon at the Default Rate from the date of
such payments and, in the absence of such payment, all such sums shall be deemed
to be and become part of the Indebtedness secured by this Mortgage.

(e)     Mortgagor expressly covenants and agrees that if Mortgagor, as landlord
under the Major Leases:

(i)     fails to perform and fulfill any material term, covenant, condition or
provision in any Major Lease on its part to be performed or fulfilled, at the
times and in the manner provided in such Major Lease;



-17-

 

 

--------------------------------------------------------------------------------

 



(ii)     does or permits to be done anything to impair the value of any Major
Lease as security for the Indebtedness, including, without limitation, voluntary
surrender or termination;

(iii)     fails to enforce all of the material terms, covenants and conditions
required to be performed by a tenant under any Major Lease;

(iv)     fails to pursue its remedies under any Major Lease (short of voluntary
surrender or termination) following a material breach or default by the tenant
thereunder; or

(v)     without State Farm’s prior written consent, permits or approves an
assignment by any tenant under any Major Lease or a subletting of all or any
part of the Secured Property demised in any Major Lease (other than in
accordance with the terms of the applicable Major Lease previously approved by
State Farm);

then, upon the occurrence of any such actions or inactions referenced in (i)
through (v) above, at the option of State Farm, and with written notice to
Mortgagor, an Event of Default shall be deemed to have occurred hereunder and at
the option of State Farm, all unpaid Indebtedness secured by this Mortgage
shall, notwithstanding anything in the Note, this Mortgage or the other Loan
Documents to the contrary, become due and payable as in the case of other Events
of Default.

3.19.     Environmental Compliance.

Mortgagor hereby agrees to comply and cause all tenants of the Secured Property
to comply with any and all federal, state or local laws, rules and regulations
relating to environmental protection including, but not limited to, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980
(“CERCLA”), as amended by the Superfund Amendments and Reauthorization Act of
1986 and such other legislation, rules and regulations as are in or may
hereafter come into effect and apply to Mortgagor, State Farm, the Loan or the
Secured Property or any occupants thereof, whether as lessees, tenants,
licensees or otherwise.  Mortgagor shall defend, indemnify and save and hold
State Farm harmless from and against any and all claims, costs or expenses
relating to such environmental protection provisions notwithstanding any
exculpatory or limitation of liability provisions contained in this Mortgage and
the other Loan Documents.

3.20.     Further Assurances.

(a)     Mortgagor shall do all acts necessary to keep valid and effective the
liens and security interests created by this Mortgage and the security intended
to be afforded by the Loan Documents and to carry into effect their objectives.

(b)     Without limiting the generality of the foregoing, Mortgagor shall
promptly and, insofar as not contrary to applicable law, at Mortgagor’s expense,
execute, record, rerecord, file and refile in such offices, at such times and as
often as may be necessary, this Mortgage, additional mortgages, security
agreements and every other instrument in addition to or supplemental hereto,

-18-

 

 

--------------------------------------------------------------------------------

 



including applicable financing statements, continuation statements, affidavits
or certificates as may be necessary to create, perfect, maintain, continue,
extend and/or preserve the liens, encumbrances and security interests intended
to be granted and created in and by the Loan Documents and the rights and
remedies of State Farm and Mortgagor thereunder.  Upon request of State Farm,
Mortgagor shall promptly supply evidence of fulfillment of the foregoing acts
and further assurances.

3.21.     Change of Name, Identity or Structure.

Except as may be expressly set forth in this Mortgage,  without giving State
Farm at least thirty (30) days’ prior written notice, Mortgagor shall not
change: (a) its jurisdiction of organization; (b) the location of its place of
business (or chief executive office if more than one place of business); or (c)
its name or identity (including its trade name or names).  In addition, if
Mortgagor is an entity, Mortgagor shall not change its structure or legal status
without first obtaining the prior written consent of State Farm.

3.22.     Substitute Guarantor.

Within one hundred eighty (180) days (30 days if prior to Conversion) after the
death of any individual Guarantor, or within ninety (90) days (30 days if prior
to Conversion) after the dissolution or cessation of business of an entity
Guarantor (such entity Guarantor being herein called a “dissolved Guarantor”),
Mortgagor shall propose in writing to State Farm the name of a Person to act as
a successor guarantor (the “Successor Guarantor”) and to assume all of the
obligations and liabilities of the deceased or dissolved Guarantor under the
Loan Documents, including, without limitation, the obligations and liabilities
in Section 7.13 below that are personal obligations and liabilities of Guarantor
and Mortgagor.  The proposed Successor Guarantor’s identity, composition,
financial condition and creditworthiness, experience, character and business
reputation shall be reasonably acceptable to State Farm.  If the proposed
Successor Guarantor is acceptable to State Farm, the Successor Guarantor shall
promptly, and in no event more than two hundred seventy (270) days (45 days if
prior to Conversion) following the death of an individual Guarantor or one
hundred eighty (180) days (45 days if prior to Conversion) following the
dissolution or cessation of business of an entity Guarantor, as applicable,
execute all documents and instruments reasonably requested by State Farm to
assume all of the obligations and liabilities of the deceased or dissolved
Guarantor under the Loan Documents (the “Guaranty Documents”).  Mortgagor shall
pay all costs and expenses incurred by State Farm relating to the approval of
the proposed Successor Guarantor and the preparation and review of the Guaranty
Documents, including, without limitation, the fees and expenses of State Farm’s
outside counsel.  The provisions of this Section 3.22 shall also apply in the
event of the death of any individual Successor Guarantor or the dissolution or
cessation of business of any entity Successor Guarantor.

3.23.     Management of Secured Property.

The Secured Property shall be managed in a first-class manner by either: (a)
Mortgagor or an entity affiliated with Mortgagor and approved by State Farm; or
(b) a professional property management company approved by State Farm.  The
management of the Secured Property by a Mortgagor-affiliated entity or a
professional property management company (in either case, a “Manager”) shall be
pursuant to a written agreement approved by State Farm (the “Management

-19-

 

 

--------------------------------------------------------------------------------

 



Agreement”).  In no event shall any Manager be removed or replaced or the terms
of any Management Agreement modified or amended without the prior written
consent of State Farm.  Following an Event of Default, State Farm shall have the
right to terminate the Management Agreement or to direct Mortgagor to retain a
new Manager approved by State Farm.  Approvals required by State Farm under this
Section 3.23 shall not be unreasonably withheld, conditioned or delayed.

Article IV.     EVENTS OF DEFAULT

4.1.     Defaults.

It shall constitute an event of default (“Event of Default”) of and under this
Mortgage and, at the option of State Farm, under the other Loan Documents, if
any of the following events shall occur:

(a)     Mortgagor shall fail to pay on the dates or within the times required
any of the Indebtedness, including the payment of principal and/or interest
under the Note;

(b)     Mortgagor shall fail to timely observe, perform or discharge any of the
non-monetary Obligations, other than a non-monetary obligation described in any
other clause in this Article Four, and any such failure shall remain uncured for
thirty (30) days or such lesser period as may be otherwise specified in the
applicable Loan Document (the “Grace Period”) after notice to Mortgagor of the
occurrence of such failure; provided, however, that State Farm shall extend any
applicable Grace Period up to ninety (90) days if State Farm determines in good
faith that: (i) such default cannot reasonably be cured within such Grace Period
but can be cured within ninety (90) days; (ii) no lien or security interest
created by the Loan Documents shall be impaired prior to the anticipated
completion of such cure; and (iii) State Farm’s immediate exercise of any
remedies provided in this Mortgage or by law is not necessary for the protection
or preservation of the Secured Property or State Farm’s security interest
therein or lien thereon, and Mortgagor shall immediately commence and diligently
pursue the cure of such default;

(c)     Mortgagor, as landlord or sublandlord, as the case may be, shall assign
or otherwise encumber the Rents or any interest therein without first obtaining
the written consent of State Farm;

(d)     Mortgagor shall, after the expiration of all applicable grace or cure
periods, default or be in default under any agreement, other than the Loan
Documents, which (i) is secured by a lien on the Secured Property that is junior
and subordinate to this Mortgage (regardless of whether such lien was obtained
with the prior written consent of State Farm); (ii) is secured by a lien on the
respective interests of the constituent entities in Mortgagor (regardless of
whether such lien was obtained with the prior written consent of State Farm); or
(iii) would, as a result of such default, subject the Secured Property to any
mechanics’, materialmen’s or other lien or claim of lien, other than a lien that
constitutes a Contested Lien pursuant to Section 3.5 above;

(e)     Should any representation or warranty made by Mortgagor in, under or
pursuant to any of the Loan Documents be false or misleading in any material
respect as of the date on which such representation or warranty was made or
deemed remade;



-20-

 

 

--------------------------------------------------------------------------------

 



(f)     Should any of the Loan Documents cease to be in full force and effect or
be declared null and void, or cease to constitute valid and subsisting liens
and/or valid and perfected security interests in, to or upon the Secured
Property;

(g)     Should any violation of Section 3.11 hereof occur or should any other
event occur which, under the terms of the Loan Documents, would permit State
Farm to accelerate the maturity of the Indebtedness;

(h)     Should Mortgagor fail at any time to satisfy the requirements of Section
3.7 and such failure shall continue for fifteen (15) days after written notice
thereof;

(i)     Should any Liable Party (as defined in Section 7.13 hereof) (A)
generally not pay its debts as they become due; (B) admit in writing its
inability to pay its debts; or (C) make a general assignment for the benefit of
creditors;

(j)     Should any Liable Party commence any case, proceeding or other action
seeking reorganization, arrangement, adjustment, liquidation, dissolution or
composition of it and its debts under any law relating to bankruptcy,
insolvency, reorganization or relief of debtors, or seeking to have an order for
relief entered against it as debtor, or seeking appointment of a receiver for it
or for all or any substantial part of its property (collectively, a
“Proceeding”);

(k)     Should any Liable Party take an action to authorize any of the actions
set forth above in subsections (i) or (j) of this Section 4.1;

(l)     Should any Proceeding be commenced against any Liable Party, and such
Proceeding result in the entry of an order for relief against it which is not
fully stayed within fifteen (15) business days after the entry thereof or remain
undismissed for a period of ninety (90) days;

(m)     Should (i) a final judgment, other than a final judgment in connection
with any condemnation, including any judgment or other final determination of
any contest permitted by Section 3.5 of this Mortgage, be entered against
Mortgagor that (A) adversely affects the value, use or operation of the Secured
Property; or (B) adversely affects, or reasonably may tend to adversely affect,
the validity, enforceability or priority of the liens or security interests
created in and by this Mortgage, or the other Loan Documents, or both; or (ii)
execution or other final process issue on any judgment with respect to the
Secured Property, and Mortgagor shall fail to discharge the same, or provide for
its discharge in accordance with its terms, or procure a stay of execution
thereon in any event within thirty (30) days from entry, or should Mortgagor not
within such period, or such longer period during which execution on such
judgment shall have been stayed, appeal therefrom or from the order, decree or
process upon or pursuant to which such judgment shall have been entered and
cause its execution to be stayed during such appeal, or if on appeal, such
order, decree or process shall be affirmed and Mortgagor shall not discharge
such judgment or provide for its discharge in accordance with its terms within
thirty (30) days after the entry of such order or decree of affirmation, or if
any stay of execution on appeal is released or otherwise discharged: or

(n)     Should a Successor Guarantor fail to execute and deliver to State Farm
all Guaranty Documents reasonably requested by State Farm necessary to assume
all of the obligations and

-21-

 

 

--------------------------------------------------------------------------------

 



liabilities of the deceased or dissolved Guarantor under the Loan Documents
within two hundred seventy (270) days following the death of an individual
Guarantor or one hundred eighty (180) days following the dissolution or
cessation of business of an entity Guarantor, as applicable.

Article V.     REMEDIES

5.1.     Remedies.

(a)     Upon the occurrence of an Event of Default, State Farm, at its option,
may at any time thereafter declare the entire Indebtedness to be immediately due
and payable and the same shall thereupon become immediately due and payable,
without any further presentment, demand, protest or notice of any kind being
required and State Farm, at its option and in its sole discretion, shall also be
entitled to do any of the following:

(i)     (A) to the extent permitted by applicable law, in person, by agent or by
a receiver, without regard to the adequacy of security, the solvency of
Mortgagor or the condition of the Secured Property, without obligation to do so
and without notice to or demand upon Mortgagor, enter upon and take possession
of the Secured Property or any part thereof in its own name or in the name of a
trustee and do any acts which State Farm deems necessary to preserve the value
or marketability of the Secured Property; (B) sue for or otherwise collect the
Rents and apply the same, less costs and expenses of operation and collection,
including reasonable attorneys’ fees, against the Indebtedness, all in such
order as State Farm may determine; (C) appear in and defend any action or
proceeding purporting to affect, in any manner whatsoever, the Indebtedness, the
security hereof or the rights or powers of State Farm; (D) pay, purchase or
compromise any encumbrance, charge or lien that in the judgment of State Farm is
prior or superior hereto; and (E) in exercising any such powers, pay necessary
expenses, employ counsel and pay reasonable attorneys’ fees;

(ii)     to the extent permitted by applicable law, as a matter of strict right
and without notice to Mortgagor or anyone claiming under Mortgagor, and without
regard to: (A) the solvency of Mortgagor; (B) whether there has been or may be
any impairment of or diminution in the value of the Secured Property; or (C)
whether the amount of the Indebtedness exceeds the then value of the Secured
Property, apply ex parte to any court having jurisdiction to appoint a receiver
to enter upon and take possession of the Secured Property and Mortgagor hereby
waives notice of any application therefor, provided, if required by law, a
hearing to confirm such appointment with notice to Mortgagor is set within the
time required by law (any such receiver shall have all the powers and duties of
receivers in similar cases and all the powers and duties of State Farm in case
of entry as provided herein, and shall continue as such and exercise all such
powers until the date of confirmation of sale, unless such receivership is
sooner terminated);

(iii)     commence an action to foreclose this Mortgage in the manner provided
in this Mortgage or by law; and



-22-

 

 

--------------------------------------------------------------------------------

 



(iv)     with respect to any Collateral, proceed as to both the real and
personal property in accordance with State Farm’s rights and remedies in respect
of the Real Estate and Improvements, or proceed to sell said Collateral
separately and without regard to the Real Estate and Improvements in accordance
with State Farm’s rights and remedies with respect to the Collateral.

(b)     In (i) any action to foreclose the lien of this Mortgage or enforce any
other remedy of State Farm under any of the Loan Documents; or (ii) any other
proceeding whatsoever in connection with any of the Loan Documents or the
Secured Property in which State Farm is named as a party, there shall be allowed
and included, as additional indebtedness in the judgment or decree for sale
resulting therefrom, all expenses paid or incurred in connection with such
proceeding by or on behalf of State Farm including, without limitation,
attorneys’ and paralegals’ fees, appraisers’ fees, outlays for documentary and
expert evidence, stenographers’ charges, publication costs, land and
environmental survey costs, and costs (which may be estimated as to items to be
expended after entry of such judgment or decree) of procuring all abstracts of
title, title certificates, title searches and examinations, title insurance
policies, Torrens certificates and any similar data and assurances with respect
to the title to the Secured Property as State Farm may deem reasonably necessary
either to prosecute or defend in such proceeding or to evidence to bidders at
any sale pursuant to such decree the true condition of the title to or value of
the Secured Property.  All expenses and fees of the foregoing nature and such
expenses and fees as may be incurred in the protection of the Secured Property
and the maintenance of the lien of this Mortgage thereon in any litigation
affecting the Loan Documents or the Secured Property, including probate and
bankruptcy proceedings, or in preparation for the commencement or defense of any
proceeding or threatened suit or proceeding in connection therewith, shall upon
demand of State Farm be immediately due and payable by Mortgagor with interest
thereon at the Default Rate from the date of prepayment of such expenses and
fees and shall become a part of the Indebtedness secured by this Mortgage.

(c)     Unless otherwise provided herein, if Mortgagor shall at any time fail to
perform or comply with any of the terms, covenants and conditions required on
Mortgagor’s part to be performed and complied with under any of the Loan
Documents or any other agreement that, under the terms of this Mortgage,
Mortgagor is required to perform, State Farm may, at its option and in its sole
discretion:

(i)     make any payments hereunder or thereunder payable by Mortgagor; and/or

(ii)     after the expiration of any applicable grace period and subject to
Mortgagor’s right to contest certain Obligations specifically granted in this
Mortgage, perform any such other acts thereunder on part of Mortgagor to be
performed and enter upon the Secured Property for such purpose.

(d)     To the extent permitted by applicable law, in any foreclosure sale of
the Secured Property, the Secured Property, including the Real Estate and
Improvements, may be sold in one parcel (i.e. as a single entity) or in two or
more parcels and, otherwise, in such manner or order as State Farm, in its sole
discretion, may elect or as the court having jurisdiction over such foreclosure
sale may otherwise order or direct.



-23-

 

 

--------------------------------------------------------------------------------

 



(e)     The proceeds of any foreclosure sale of the Secured Property shall be
distributed and applied in accordance with the applicable law of the State of
Connecticut or as otherwise directed by order of the court in which this
Mortgage is foreclosed.

(f)     All remedies of State Farm provided for herein are cumulative and shall
be in addition to any and all other rights and remedies provided in the other
Loan Documents or by law, including any right of offset.  The exercise of any
right or remedy by State Farm hereunder shall not in any way constitute a cure
or waiver of any default or Event of Default hereunder or under the Loan
Documents, invalidate any act done pursuant to any notice of default or
prejudice State Farm in the exercise of any of its rights hereunder or under the
Loan Documents.

(g)     To the extent permitted by law, Mortgagor hereby waives its right of
redemption in the event of foreclosure.

(h)     Notwithstanding anything herein to the contrary, in the event of (i) a
Transfer of all or any portion of the Secured Property by Mortgagor or a
Transfer of fifty percent (50%) or more of the interests in the entity (or
entities) comprising Mortgagor, each without the prior written consent of State
Farm or in violation of Section 3.11 hereof; and/or (ii) the occurrence of any
of the bankruptcy-related Events of Default under Sections 4.1(i)(C), 4.1(j),
4.1(k) (solely with respect to authorizing the action set forth in Section
4.1(i)(C)) or 4.1(l) of this Mortgage, in addition to the remedies specified in
this Article Five, Mortgagor and Guarantor shall immediately and automatically
be and become personally liable for the payment of the Indebtedness.

Article VI.     SECURITY AGREEMENT AND FIXTURE FILING

6.1.     Security Agreement.

Mortgagor hereby assigns and grants to State Farm a first priority present
security interest in and to the Rents, Contract Rights, Intangible Personal
Property, Tangible Personal Property, Proceeds, Right to Encumber and Other
Rights and Interests described in Article Two and in and to any other part or
component of the Secured Property which may not be deemed real property or which
may not constitute a “fixture” (within the meaning of the Code as defined in
this Section 6.1), and all replacements, substitutions and additions of, for and
to the same and the proceeds thereof (collectively, the “Collateral”) in order
to secure payment of the Indebtedness and performance by Mortgagor of the other
Obligations.  This Mortgage shall constitute a Security Agreement within the
meaning of the Uniform Commercial Code (the “Code”) of the State in which the
Real Estate is located.

6.2.     Fixture Filing.

This Mortgage, upon recording or registration in the real estate records of the
proper office, shall constitute a “fixture filing” within the meaning of the
Code with respect to any and all fixtures included within the foregoing
description and definition of the Secured Property and any Collateral that may
now be or hereafter become “fixtures” within the meaning of the Code.   With
respect to goods that become fixtures after the recording of this Mortgage and
before the completion of construction of the Improvements, this Mortgage is, and
shall be construed to be, a “Construction Mortgage” under the Code, and any
mortgage given to refinance this Mortgage shall be, and shall

-24-

 

 

--------------------------------------------------------------------------------

 



be construed to be, a mortgage given to refinance a construction mortgage.  For
purposes of this Article 6, Mortgagor shall be the “Debtor” and State Farm shall
be the “Secured Party.”

6.3.     Remedies.

If any Event of Default occurs under this Mortgage, State Farm, in addition to
its other rights and remedies provided under this Mortgage, shall have all the
rights and remedies available to a secured party under the Code as well as all
other rights and remedies available at law or in equity.  Mortgagor upon request
by State Farm will assemble the Collateral and make it available to State Farm
at a place State Farm designates to allow State Farm to take possession or
dispose of the Collateral.  Mortgagor agrees that ten (10) days prior written
notice of the time and place of the sale of the Collateral, sent to Mortgagor in
the manner provided for the mailing of notices herein, is reasonable notice to
Mortgagor.  The sale of the Collateral may be conducted by an employee or agent
of State Farm and any Person, including both Mortgagor and State Farm, shall be
eligible to purchase any part or all of the Collateral at the sale.  The
reasonable expenses of retaking, holding, preparing for sale, selling and the
like incurred by State Farm shall include, without limitation, attorneys’ and
paralegals’ fees and legal expenses incurred by State Farm, and shall be paid by
Mortgagor.

6.4.     Waivers.

Mortgagor waives any right to require State Farm to (a) proceed against any
Person; (b) proceed against or exhaust any Collateral; or (c) pursue any other
remedy in its power.  Mortgagor further waives any defense arising by reason of
any power and any defense arising by reason of any disability or other defense
of Mortgagor or any other Person, or by reason of the cessation from any cause
whatsoever of the liability of Mortgagor or any other Person.  Until the
Indebtedness shall have been paid in full, Mortgagor shall not have any right to
subrogation and Mortgagor waives any right to enforce any remedy which Mortgagor
now has or may hereafter have against State Farm or against any other Person and
waives any benefit of and any right to participate in any Collateral or security
whatsoever now or hereafter held by State Farm for or with respect to the
Indebtedness and/or the Obligations.

6.5.     Authorization.

Mortgagor hereby authorizes State Farm at any time and from time to time during
the life of the Loan to file in any filing office in any Code jurisdiction any
financing statements, amendments or addendums thereto and continuation
statements (the “UCC Documents”) in order to perfect or continue the perfection
of any security interest granted under this Mortgage or any of the other Loan
Documents.  Mortgagor agrees to provide any information needed to complete such
UCC Documents to State Farm promptly upon request.  Mortgagor shall pay to State
Farm, within five (5) business days of written demand, any and all costs and
expenses incurred by State Farm in connection with the preparation, processing
and filing of any such UCC Documents, including reasonable attorneys’ fees and
all disbursements.  Such costs and expenses shall bear interest at the Default
Rate from the date paid by State Farm until the date repaid by Mortgagor and
such costs and expenses, together with such interest, shall be part of the
Indebtedness and shall be secured by this Mortgage.



-25-

 

 

--------------------------------------------------------------------------------

 



6.6.     Preservation of Mortgagor’s Existence.

Mortgagor shall do all things necessary to preserve and keep in full force and
effect its existence, franchises, rights and privileges under the laws of the
state of its formation and of the State of Connecticut.

6.7.     Notice of Change of Location of Collateral.

Without giving at least thirty (30) days’ prior written notice to State Farm,
Mortgagor shall not add to or change any location at which any of the Collateral
is stored, held or located.

Article VII.     MISCELLANEOUS

7.1.     Notices, Consents, and Approvals.

Any notice, consent or approval that State Farm or Mortgagor may desire or be
required to give to the other shall be in writing and shall be mailed or
delivered to the intended recipient thereof at its address set forth below or at
such other address as such intended recipient may from time to time by notice in
writing designate to the sender pursuant hereto.  Any such notice, consent or
approval shall be deemed effective if given (a) by nationally recognized
overnight courier for next day delivery three (3) business days after delivery
to such courier; (b) by United States mail (registered or certified), three (3)
business days after such communication is deposited in the mails; or (c) in
person, when written acknowledgment of receipt thereof is given.  Except as
otherwise specifically required herein, notice of the exercise of any right or
option granted to State Farm by this Mortgage is not required to be given.

(a)     If to State Farm:

 

State Farm Life Insurance Company

One State Farm Plaza

Bloomington, Illinois 61710

Attn: Corporate Law-Investments, A-3

Loan No. 14584

 

and

 

 

 

McCarter & English, LLP

Four Gateway Center

100 Mulberry Street

Newark, New Jersey 07102

Attn: Jeffrey A. Petit, Esq.

 



-26-

 

 

--------------------------------------------------------------------------------

 



(b)     If to Mortgagor:

Tradeport Development VI, LLC

c/o Griffin Industrial Realty, Inc.

641 Lexington Avenue, 26th Floor

New York, New York  10022

Attn:  Michael S. Gamzon

 

and

 

Griffin Industrial Realty, Inc.

204 West Newberry Road

Bloomfield, Connecticut 06002

Attn:  Anthony J. Galici

 

and

 

Murtha Cullina, LLP

CityPlace I

185 Asylum Street

Hartford, Connecticut 06103-3469

Attn: Thomas A. Daniells, Esq.

 

Either party’s failure to give a copy of any notice to the intended recipient’s
counsel shall not invalidate any notice given to the intended recipient
hereunder.

7.2.     Time of Essence.

It is specifically agreed that time is of the essence for all of the terms and
provisions contained in this Mortgage.

7.3.     Covenants of Mortgage Run with Title to the Real Estate.

The Obligations set forth in this Mortgage are intended as, shall be deemed and
are hereby declared to be covenants running with the title to the land which
constitutes the Real Estate and any and all portions(s) thereof, and such
Obligations shall be binding upon and enforceable by the owner and holder of
this Mortgage personally against Mortgagor and any successor in title to
Mortgagor who or which shall acquire and/or hold title to the Real Estate while
the same is subject to and encumbered by this Mortgage.  Every Person that shall
have, claim, own, hold, accept or otherwise acquire title to the Real Estate,
whether or not such title is reflected in the public records of the State and
Municipality in which the Real Estate is located, shall be conclusively presumed
and deemed to have consented and agreed to personally perform each and every
covenant and obligation of Mortgagor contained in this Mortgage, to the same
extent as the original Mortgagor, whether or not any reference to this Mortgage
is contained in the document or instrument pursuant to which such Person shall
have acquired title to the Real Estate and whether or not such Person

-27-

 

 

--------------------------------------------------------------------------------

 



shall have expressly agreed in writing to assume or perform the Obligations of
Mortgagor contained in this Mortgage.

7.4.     Governing Law.

This Mortgage shall be governed by, and construed in accordance with, the laws
of the State of Connecticut without regard to conflict of laws principles.  To
the extent that this Mortgage may operate as a security agreement under the
Code, State Farm shall have all rights and remedies conferred therein for the
benefit of a Secured Party.

7.5.     Severability.

If any provision of this Mortgage, or any paragraph, sentence, clause, phrase or
word, or the application thereof, in any circumstance, is held invalid, the
validity of the remainder of this Mortgage shall be construed as if such invalid
part were never included herein.

7.6.     Headings.

The headings of articles, sections, paragraphs and subparagraphs in this
Mortgage are for convenience of reference only and shall not be construed in any
way to limit or define the content, scope or intent of the provisions hereof.

7.7.     Grammar.

As used in this Mortgage, the singular shall include the plural, and masculine,
feminine and neuter pronouns shall be fully interchangeable, where the context
so requires.

7.8.     Deed in Trust.

If title to the Secured Property or any part thereof is now or hereafter becomes
vested in a trustee, any prohibition or restriction contained herein against the
creation of any lien on the Secured Property shall be construed as a similar
prohibition or restriction against the creation of any lien on or security
interest in the beneficial interest of such trust.

7.9.     Successors and Assigns.

This Mortgage, and all provisions hereof, shall be binding upon and enforceable
against Mortgagor, its successors, assigns and all other Persons claiming under
or through Mortgagor and the word “Mortgagor” when used herein shall include all
such Persons and any others liable for the payment of the Indebtedness or any
part thereof, whether or not they have executed the Note or this Mortgage.  The
words “State Farm” when used herein shall include State Farm’s successors and
assigns, including all other holders, from time to time, of the Note.

7.10.     No Oral Change.

This Mortgage may only be modified, amended or changed by an instrument in
writing signed by Mortgagor and State Farm and may only be released, discharged
or satisfied of record by an instrument in writing signed by State Farm.  No
waiver of any term, covenant, condition or 

-28-

 

 

--------------------------------------------------------------------------------

 



provision of this Mortgage shall be effective unless given in writing by State
Farm, and if so given by State Farm shall only be effective in the specific
instance in which given.

7.11.     Entire Agreement.

This Mortgage and the other Loan Documents supersede, in all respects, all prior
written or oral agreements between Mortgagor and State Farm relating to the
Loan, this Mortgage and the other Loan Documents (including, without limitation,
the Loan Application submitted by Mortgagor to State Farm in connection with the
Loan) and there are no agreements, understandings, warranties or representations
between the parties except as set forth in this Mortgage and the other Loan
Documents.

7.12.     Construction.

Mortgagor acknowledges that Mortgagor and Mortgagor’s counsel have reviewed this
Mortgage and the other Loan Documents and that the normal rule of construction
to the effect that any ambiguities are to be resolved against the drafting party
will not be employed in the construction or interpretation of this Mortgage or
the other Loan Documents or any amendments or schedules to any of the foregoing.

7.13.     Limitation of Liability.

The provisions of Section 7.14 of the Loan Agreement are hereby incorporated by
reference into this Mortgage to the same extent and with the same force as if
fully set forth herein.

7.14.     Waiver of Trial by Jury.

MORTGAGOR (AND STATE FARM BY ITS ACCEPTANCE HEREOF) EACH HEREBY COVENANTS AND
AGREES THAT, IN CONNECTION WITH ANY DISPUTE ARISING UNDER THIS AGREEMENT OR
UNDER ANY OF THE OTHER LOAN DOCUMENTS, IT SHALL NOT ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY A JURY AND HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST.  THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN, KNOWINGLY AND VOLUNTARILY,
BY MORTGAGOR AND STATE FARM (BY ITS ACCEPTANCE HEREOF), AND THIS WAIVER IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A JURY TRIAL WOULD OTHERWISE ACCRUE.  STATE FARM AND BORROWER ARE EACH
HEREBY AUTHORIZED AND REQUESTED TO SUBMIT THIS AGREEMENT TO ANY COURT HAVING
JURISDICTION OVER THE SUBJECT MATTER AND THE PARTIES HERETO, SO AS TO SERVE AS
CONCLUSIVE EVIDENCE OF THE FOREGOING WAIVER OF THE RIGHT TO JURY
TRIAL.  FURTHER, MORTGAGOR HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF
STATE FARM, INCLUDING STATE FARM'S COUNSEL, HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, TO ANY OF THE UNDERSIGNED THAT STATE FARM WILL NOT SEEK TO ENFORCE
THIS WAIVER OF RIGHT OF JURY TRIAL PROVISION.



-29-

 

 

--------------------------------------------------------------------------------

 



7.15.     Servicing Fees and Expenses.

Mortgagor acknowledges and agrees that State Farm shall impose certain
reasonable administrative processing fees (the “Servicing Fees”) in connection
with (a) the extension, renewal, modification, amendment and termination of the
Loan Documents; (b) the release or substitution of collateral therefor; (c) the
consideration of any consents, waivers and approvals with respect to the Secured
Property or Mortgagor; (d) the review of any Lease or proposed Lease or the
preparation or review of any tenant estoppel certificate or any subordination,
nondisturbance and attornment agreement; or (e) any other services provided by
State Farm or any of its agents to or on behalf of Mortgagor in connection with
the Secured Property, the Loan Documents or the Indebtedness secured thereby
(the occurrence of any of the foregoing shall hereafter be referred to as a
“Servicing Action”).  Mortgagor hereby acknowledges and agrees to pay,
immediately, upon demand, all such Servicing Fees (as the same may be increased
or decreased from time to time), and any additional fees of a similar type or
nature that may be imposed by State Farm from time to time in connection with a
Servicing Action.  Mortgagor shall also be responsible for the payment of all
fees and expenses of State Farm’s outside counsel in the event that State Farm,
in its sole discretion, shall determine that the assistance of an outside
attorney is necessary or appropriate to accomplish the Servicing Action.

7.16.     Subrogation.

To the extent the proceeds of the Indebtedness are used to pay any outstanding
lien, charge or encumbrance affecting the Secured Property (including, without
limiting the generality of the foregoing, any prior lien), State Farm shall be
subrogated to all rights, interests and liens owned or held by any owner or
holder of such outstanding liens, charges and encumbrances, irrespective of
whether such liens, charges or encumbrances are released of record; provided,
however, the terms and provisions hereof shall govern the rights and remedies of
State Farm and, to the extent permitted by law without impairing any of State
Farm’s rights of subrogation, shall supersede the terms, provisions, rights and
remedies under the lien or liens to which State Farm is subrogated hereunder.

7.17.     Modifications and Extensions.

Mortgagor and State Farm may agree to (a) extend the time for payment of all or
any part of the Indebtedness; (b) reduce, rearrange or otherwise modify the
terms of payment thereof; (c) accept a renewal note or notes therefor; and (d)
otherwise deal with the Secured Property or the Loan Documents, all without
notice to or the consent of any junior lienholder or any other Person having an
interest in the Secured Property and/or Collateral subordinate to the lien of
this Mortgage and without the consent of Mortgagor if Mortgagor has then parted
with title to the Secured Property and/or Collateral.  No such extension,
reduction, modification, renewal or dealing shall affect the priority of this
Mortgage or release any liability of Mortgagor or any other Person or impair the
security hereof in any manner whatsoever.

7.18.     Receipt of Copy.

Mortgagor acknowledges receipt of a copy of the Note and this Mortgage furnished
without charge to Mortgagor.



-30-

 

 

--------------------------------------------------------------------------------

 



7.19.     No Offset for Taxes.

 

Mortgagor shall not claim any offset against the Indebtedness on account of the
payment of real estate taxes.

 

ARTICLE EIGHT

STATE-SPECIFIC PROVISIONS

 

8.1.     Conflicts With Preceding Provisions.

 

In the event of any conflict between the provisions of this Article Eight and
any provision of the preceding provisions of this Mortgage, then the provisions
of this Article Eight shall control.

 

8.2.     Loan for Commercial Purposes.    

Mortgagor is organized for a profit and is engaged primarily in commercial,
manufacturing, industrial or other nonconsumer pursuits (within the meaning of
Section 37-9 of the Connecticut General Statutes).  Without limiting the
generality of the foregoing, the proceeds of the Loan will be utilized in
Mortgagor's business or investment activities, and no portion of such proceeds
will be utilized for any personal, family or household purchases, acquisitions
or uses or for any other consumer purposes. Mortgagor represents, warrants and
acknowledges that the transaction of which this Mortgage is a part is a
commercial transaction and not a consumer transaction.

8.3.     Prejudgment Remedy Waiver.

MORTGAGOR ACKNOWLEDGES THAT THE LOAN BEING MADE IS FOR COMMERCIAL PURPOSES AND,
IN ADDITION TO AND NOT IN LIMITATION OF ANY OTHER PROVISIONS OF THIS MORTGAGE OR
ANY OTHER LOAN DOCUMENTS OR UNDER LAW FOR THE BENEFIT OF STATE FARM, TO THE
EXTENT PERMITTED BY LAW, WAIVES ANY RIGHT TO PRIOR NOTICE AND PRIOR HEARING
UNDER SECTIONS 52-278a THROUGH 52-278n OF THE CONNECTICUT GENERAL STATUTES AS
NOW OR HEREAFTER AMENDED AND AUTHORIZES STATE FARM OR ITS ATTORNEY, OR ANY
SUCCESSOR THERETO, TO ISSUE A WRIT OF PREJUDGMENT REMEDY WITHOUT COURT
ORDER.  FURTHER, MORTGAGOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY LAW, BUT
EXCLUDING PROCEDURES THAT ARE PART OF THE STATUTORY FORECLOSURE PROCESS, THE
BENEFITS OF ALL VALUATION, APPRAISEMENTS, HOMESTEAD, EXEMPTION, STAY, REDEMPTION
AND MORATORIUM LAWS NOW IN FORCE OR WHICH MAY HEREAFTER BECOME LAWS.  MORTGAGOR
ACKNOWLEDGES THAT IT IS ENGAGED PRIMARILY IN COMMERCIAL PURSUITS AND THAT THE
PROCEEDS FROM THIS SECURITY INSTRUMENT ARE TO BE UTILIZED IN BUSINESS ACTIVITIES
AND WILL NOT BE UTILIZED FOR CONSUMER PURPOSES.



-31-

 

 

--------------------------------------------------------------------------------

 



8.4.     No Merger of Secured Property.    

If State Farm shall acquire title to the Secured Property by conveyance from
Mortgagor or as a result of the foreclosure of any other mortgage which State
Farm at any time holds with respect to the Secured Property, this Mortgage shall
not merge in the fee of the Secured Property but shall remain and continue as an
existing and enforceable lien for the Loan secured hereby until the same shall
be released of record by State Farm in writing.

8.5.     Maturity Date.   

The Maturity Date of the Loan is the date on which the final payment of
principal of the Note becomes due and payable as therein provided, whether at
the Maturity Date stated in this Mortgage, by declaration of acceleration, or
otherwise.  The Maturity Date stated in this Mortgage is August 1, 2019 unless
Conversion (as defined in the Loan Agreement) occurs, or April 1, 2034 if
Conversion occurs.  The maximum term of the Loan ends on April 1, 2034 (if
Conversion occurs).

8.6.     Copy of this Security Instrument.

MORTGAGOR HEREBY ACKNOWLEDGES RECEIPT, WITHOUT CHARGE, OF A TRUE AND COMPLETE
COPY OF THIS MORTGAGE.

8.7.     Compound Interest.  Accrued interest may be added to the principal
amount secured by this Mortgage, and interest will accrue on any such interest
added to the principal amount secured by this Mortgage.  Interest on the accrued
interest that is added to the principal amount secured by this Mortgage shall be
secured by this Mortgage to the same extent as interest on the original
principal amount secured by this Mortgage.

8.8.     Additional Foreclosure Right.  In addition to any other remedies set
forth herein, if an Event of Default has occurred and is continuing, State Farm
shall have all rights at law or in equity under applicable law to foreclose this
Mortgage, including by strict foreclosure.

8.9.     Construction Provisions.    Buildings or improvements on the Real
Estate are in process of construction or repair, or to be erected or repaired,
and State Farm has agreed to make the Loan herein described to be paid over to
Mortgagor in installments as the work progresses, the time and amount of each
advancement to be at the sole discretion and upon the estimate of State Farm,
upon and subject to the terms and conditions set forth in the Loan Agreement, so
that when all of the work on the Real Estate shall have been completed to the
satisfaction of State Farm, State Farm shall, upon and subject to the terms and
conditions set forth in the Loan Agreement, then pay over to the Mortgagor any
balance necessary to complete the full loan of $14,287,500 or such lesser amount
as may be provided in the Loan Agreement.  Mortgagor agrees to complete the
erection or repair of said buildings or improvements to the satisfaction of
State Farm within a reasonable time from the date hereof or at the latest on or
before October 31, 2018 or such earlier date as may be set forth in the Loan
Agreement.



-32-

 

 

--------------------------------------------------------------------------------

 



8.10.     Future Advances. 

This Mortgage is an “open‑end mortgage” as provided for by § 49-2(c) of the
Connecticut General Statutes, and State Farm shall have all the rights, powers,
privileges, and protections afforded to the holder of an open‑end mortgage by
such statute or any other applicable law.  For purposes of such statute, the
maximum principal amount of the loan authorized is $14,287,500.  It is
understood and agreed that State Farm may, but shall not be obligated to, at any
time and from time to time, make future advances secured by this
Mortgage.  Whether or not any such future advances are to be made shall be
determined by State Farm in its sole and absolute discretion.  Except for
advances for the payment of taxes, assessments, insurance premiums, repairs,
alterations, improvements or costs incurred for the protection of the Secured
Property or otherwise permitted elsewhere by this Mortgage, the Loan Documents,
or under applicable law, all future advances made shall be evidenced by a note
or notes executed by Mortgagor, which provide that such advances are secured by
this Mortgage.  In no event shall the repayment terms in any such note or notes
extend the time for repayment beyond the Maturity Date, as the same may be from
time to time modified in writing as provided herein.  Nothing set forth in this
section will affect the validity or enforceability of any obligation of
Mortgagor to State Farm under this Mortgage, the Loan Documents, or any other
agreement between Mortgagor and State Farm that would be valid and enforceable
without the provisions of this Section 8.10.

 

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



-33-

 

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be executed as of the
date first written above.

 

 

 

 

WITNESSES:

 

TRADEPORT DEVELOPMENT VI, LLC

 

 

 

 

 

/s/Frank J. Saccomandi III

BY:

RIVER BEND HOLDINGS, LLC

Name: Frank J. Saccomandi, III

 

its Sole member

 

 

 

 

 

 

 

 

BY:

GRIFFIN INDUSTRIAL, LLC,

 

 

its Sole Member

 

 

 

 

/s/Sheryl A. Sylvester

By:

/s/Anthony J. Galici

Name: Sheryl A. Sylvester

 

Name:  Anthony J. Galici

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

STATE OF CONNECTICUT

)

 

 

)

SS: Hartford

COUNTY OF HARTFORD

)

 

 

 

On this 27th day of March, 2018 before me, Sheryl Sylvester, the undersigned
officer, personally appeared Anthony J. Galici, acknowledged himself to be the
Vice President of Griffin Industrial, LLC, a Connecticut limited liability
company, which is the Sole Member of River Bend Holdings, LLC, a Connecticut
limited liability company, which is the Sole Member of Tradeport Development VI,
LLC, a Connecticut limited liability company, and that he, as such Officer,
being authorized so to do, executed the foregoing instrument for the purposes
therein contained as his free act and deed as such Officer and the free act and
deed of such limited liability companies.

 

 

 

 

In witness whereof I hereunto set my hand.

 

 

/s/Sheryl A. Sylvester

 

Sheryl A. Sylvester

 

Notary Public

 

My Commission Expires Jan. 31, 2018:

 

 

 



-34-

 

 

--------------------------------------------------------------------------------

 



EXHIBIT A

Legal Description of Real Estate

 

Picture 1 [grif20180531ex10637af04001.jpg]

-35-

 

 

--------------------------------------------------------------------------------